Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 1 of 30 PageID 412



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                       EXHIBIT 8
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 2 of 30 PageID 413



                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 InVue Security Products Inc.,

        Plaintiff,

        v.                                         Civil Case No.: 8:18-cv-02548-VMC-SPF

 Vanguard Products Group, Inc.,
 d/b/a Vanguard Protex Global,

        Defendant.


                 DEFENDANT’S PRELIMINARY INVALIDITY CONTENTIONS

        Defendant, Vanguard Products Group, Inc. (“Defendant”) hereby submits its Preliminary

 Invalidity Contentions (“Invalidity Contentions”) in response to the Disclosure of Asserted Claim

 and Preliminary Infringement Contentions (“Infringement Contentions”) Plaintiff, InVue Security

 Products, Inc. (“Plaintiff”) delivered on January 10, 2019. In those contentions, Plaintiff alleged

 infringement of the following eight patents:

             •    U.S. Patent No. 9,747,765: claims 1, 2, 16, 18, 19, and 23 (Ex. 1);

             •    U.S. Patent No. 9,805,564: claims 1-4, 8, 9, 11, and 28 (Ex. 2);

             •    U.S. Patent No. 9,818,274: claims 1, 4, 9-11, 14, 19, 20, 22-25, 30, 31, 33-36, and

                  38-39 (Exs. 3-4);

             •    U.S. Patent No. 9,972,178: claims 1, 4, 6, 8, and 16 (Exs. 5-6);

             •    U.S. Patent No. 10,008,082: claims 1, 3, 6, and 18 (Ex. 7);

             •    U.S. Patent No. 10,043,358: claims 1-3, 17, 18, 28, and 29 (Ex. 8);

             •    U.S. Patent No. 10,062,253: claims 1, 4, 9, 13, 16-18, 27, 28, 30, and 32 (Exs. 9-

                  10); and



                                                   1
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 3 of 30 PageID 414



            •   U.S. Patent No. 10,098,481: claims 52-61, 63-70, and 73 (Exs. 11-12).

        Defendant reserves the right to object to or otherwise oppose any attempt by Plaintiff to

 improperly amend or supplement its Infringement Contentions to allege infringement of any

 additional claims.

        The two main patents asserted by Plaintiff are U.S. Patent Nos. 9,818,274 (“the ‘274

 Patent”) and 10,062,253 (“the ‘253 Patent”), both of which disclose and claim a security system

 that uses optical communication between two optical transceivers to determine whether a tether

 cable connecting an article of merchandise to a base has been cut or disconnected. Invalidity

 Contentions establish that claims 1, 4, 9-11, 14, 19, 20, 22-25, 30, 31, 33-36, and 38-39 of the ‘274

 Patent and claims 1, 4, 9, 13, 16-18, 27, 28, 30, and 32 of the ‘253 Patents (collectively “the

 Asserted Claims”) are invalid because they are rendered obvious under 35 U.S.C. § 103. For

 strategic reasons, Invalidity Contentions only address invalidity of the ‘274 and the ‘253 Patents.

 Omission of the other six asserted patents should not be construed as Defendant’s concession that

 these patents are valid. Defendant reserves the right to seek invalidation of any and all Asserted

 Claims through any process provided by law, including, but not limited to, Post Grant Review and

 Inter Partes Review.

        These Invalidity Contentions reflect Defendant’s knowledge, thinking, and contentions

 concerning the invalidity of the ‘274 and the ‘253 Patents as of the date of service hereof.

 Invalidity Contentions are based upon knowledge, information, or belief presently available to

 Defendant. Discovery and Defendant’s search for prior art are ongoing. At this stage of litigation,

 Defendant has received only limited documents from Plaintiff and has not received documents

 from or engaged in any discovery related to third-parties. Plaintiff and Defendant have not yet

 exchanged proposed claim constructions or submitted claim construction briefs to the Court, and



                                                  2
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 4 of 30 PageID 415



 the Court has not issued a claim construction ruling. Expert discovery has not yet commenced.

 Defendant’s positions in Invalidity Contentions should not be construed as any concession by

 Defendant with respect to infringement.

           Invalidity Contentions address only the Asserted Claims of the ‘274 and the ‘253 Patents.

 If, during the course of this litigation, the Court grants Plaintiff permission to assert infringement

 of any additional claims of the ‘274 and the ‘253 Patents, Defendant reserves the right to disclose

 additional or revised Invalidity Contentions regarding the Asserted Claims or any such additional

 claims.

           Defendant further reserves the right to modify and supplement, without prejudice, its

 Invalidity Contentions in response to: the identification of additional prior art or other relevant

 information during the course of discovery or in response to any findings as to the priority dates

 of the Asserted Claims; the Court’s construction of any claim term; positions otherwise taken by

 Plaintiff or its expert witnesses concerning claim construction, infringement, equivalents, or

 invalidity issues; any amendment by Plaintiff of its Infringement Contentions or the Complaint; or

 any amendment of Defendant’s Answer and/or counterclaims, or otherwise in accordance with the

 Federal Rules of Civil Procedure or other applicable rules and statutes or orders of the Court.

           I. OVERVIEW OF THE ‘274 AND THE ‘253 PATENTS

           Independent claim 1 of the ‘274 Patent is illustrative of the Asserted Claims. Claim 1 of

 the ‘274 Patent is reproduced below:

                  1. A security system for securing an item of merchandise, comprising:

                         a sensor configured to be coupled to the item of merchandise,

                  wherein the sensor comprises an optical transceiver;




                                                   3
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 5 of 30 PageID 416



                        a charging circuit for providing power to the sensor and/or the item

                of merchandise; and

                        a cable configured to be connected to the sensor, wherein the cable

                comprises an optical transceiver,

                        wherein the optical transceiver of the cable and the optical

                transceiver of the sensor are configured to communicate optical signals with

                one another to determine if the cable has been cut or disconnected.

 ’274 Patent at 10:51-63.

        Claim 1 of the ‘274 Patent recites a security device for securing an article of merchandise.

 Claim 1 requires that the security device must have a sensor configured to be coupled to the article

 of merchandise and a cable configured to be connected to the sensor. The claimed security device

 must also have a charging circuit for providing power to the sensor and/or item of merchandise.

 Finally, the sensor and the cable must each be equipped with an optical transceiver. These optical

 transceivers communicate optical signals with one another to determine whether the cable has been

 cut or disconnected. As set forth herein, this illustrative claim is invalid under 35 U.S.C. § 103.

        Asserted dependent claims recite well-known technologies pertaining to various trivial

 aspects of the security system, including the following: joints for coupling the cable to the sensor;

 the means of powering the optical transceivers; placing electrical conductors within the cable to

 establish a “sense loop;” disposing alarms within the sensor and the base; using a wireless key to

 disarm the alarm; and connecting the charging port of the article of merchandise to the sensor and

 monitoring that connection. As the analysis provided below and the attached claim charts

 establish, every limitation recited in the asserted dependent claims has been known prior to the




                                                    4
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 6 of 30 PageID 417



 ‘274 and the ‘253 Patents, and it would have been obvious to include those limitations into the

 cited prior art security systems.

        II. PRIOR ART INVALIDATING THE ASSERTED CLAIMS OF THE ‘274 AND
 ‘253 PATENTS

        The table provided below identifies the U.S. patents and published patent applications in

 view of which the Asserted Claims of the ‘274 Patent and the ‘253 Patent are obvious. Some of

 the listed patents may incorporate other patents and publications by reference and are intended to

 be representative of those other patents or publications. Defendant reserves the right to modify,

 amend, or supplement these Invalidity Contentions with any such related patents and publication,

 as well as other prior art which may become known to Defendant upon further investigation.


         Table 1 – Prior Art

     Patent/Publication                                                          Issue/Publication
                                           Title               Filing Date
          Number                                                                       Date



                                Display for Hand-Held
 US 8,698,618 (Henson)                                        Sep. 22, 2010      Apr. 15, 2014
                                Electronics


                                Security System Using
 US 5,912,619 (Vogt)                                          Dec. 31, 1997      Jun. 15, 1999
                                Optical Sensors

                                Programmable Security
 US 2011/0254661
                                System and Method for         Jun. 27, 2011      Oct. 20, 2011
 (Fawcett)
                                Protecting Merchandise
                                Communication Connector
 US 8,696,377 (Kelsch)          with Analog Coupling          Jun. 25, 2013      Apr. 15, 2014
                                Circuit

                                Active Optical Rotary
 US 8,909,008 (Tzeng)                                         Mar. 26, 2012      Dec. 9, 2014
                                Coupler



                                                   5
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 7 of 30 PageID 418




 US 6,648,520 (McDonald)        Fiber Optic Plug                Sep. 28, 2001      Nov. 18, 2003


 US 2006/0049587
                                Tool Connector                  Sep. 9, 2004       Mar. 9, 2006
 (Cornwell)

                                Active Optical Cable
                                Apparatus and Method for
 US 2011/0013905 (Wang)                                         Jul. 17, 2009      Jan. 20, 2011
                                Detecting Optical Fiber
                                Breakage

        A. Overview of the Prior Art

                1. U.S. Pat. No. 8,698,618 (“Henson”)

        The U.S. Pat. No. 8,698,618 (“Henson”) issued on April 15, 2014 and, therefore, qualifies

 as prior art against the ‘274 and ‘253 Patents. Henson discloses a tethered display system for

 showcasing and protecting article of merchandises. A sensor (“puck”) is affixed to a rear surface

 of the article of merchandise and is configured to detect and communicate a security breach event.

 See Henson at 9:24-32. A base is disposed within the display counter, wherein the base has an

 aperture configured to accept the puck. Id. at 9:1-7; FIG. 1. The puck is tethered to the base via a

 retractable cable, such that the article of merchandise can be lifted from the base, but only by a

 distance permitted by the length of the cable. Id. at 4:49-63; FIG. 1. The puck and the base have

 complementary electric connectors, such that when the puck is resting on the base, power is

 supplied from the base to the puck. Id. at 6:29-38. The puck is equipped with its own battery

 configured to power circuitry and security sensors within the puck. Id. 12:20-23. The puck has an

 adapter cable that connects to and charges the battery within the article of merchandise. Id. 11:60-

 65. The puck is configured to trigger an alarm in response to a security breach event, including

 “cutting of the mechanical retractor cable.” Id. at 14:1-3. The puck is equipped with a “light ring,”




                                                   6
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 8 of 30 PageID 419



 which functions as a visual alarm, and the base is equipped with an “alarm module.” Id. at 15:8-

 11; 13:57-60; FIG. 22.

        FIGS. 1, 20, and 22 of Henson are reproduced and annotated below:



              Article of merchandise



                            Sensor



                Tether cable




             Base




                                     Fig. 1




                                                7
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 9 of 30 PageID 420

                      Article of
                      merchandise
                      coupled to                                   Adapter cable
                      the sensor.                                  for charging
                                                                   the battery of

    I~The sensor.                                                  the hand-held
                                                                   electronic.




                               I    f""I

   The sensor has
   its own batter
   which charges                                       Fig. 20
   when the sensor
   rests on the
   base.                                       Power source
                                               located under the
                                               counter.




                                           8
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 10 of 30 PageID 421




                                                         ·~~1                                                              ; __ . 134
Article of merchandise                                                                                                     ~-----

                                                                                                                                                     Visual alarm (light
                                                                                                                                                     ring) within the sensor
          Sensor                          CJ             ·~ - - --                       - - ~ ·_)


                                  ----= ,.=
                                            0
                                         ::::·,-·
                                                                                                             L_ .. '
                                                                                                                 w

                              - . . . ,.! rt[¼ •,.! .'. .J. . . ~~o w·········1 ~01
                                     '    '!""',-
                                           i i
                                                    r:,~
                                                     <   \     JJ··::··
                                                                              c"-
                                                                                Jc::·r
                                                                                £
                                                                                '-..Jl
                                                                                       , .r:10
                                                                                           . .. . ..                .
                                                                                                                    i;     .

                               TI
                              POS 1
                                         POS 5
                                                    POS2
                                                               POS.6
                                                                              POS3
                                                                                             POS;
                                                                                                                         POS 4
                                                                                                                                       POS8




                                                                                                                                                 128
                                                                                                                                              _,.)

                                                                                           ,. ........ r- -.1            <~;·o . . -~,· .-.J-l
                                                                                                        0


                                                                                                             -      -,2. : I_ ~ .
                                                                          ~;o==~---<o                                                  ;.   ~
                                                                                                                                   ['_J          '
                                                                                     0                                                        130
                      118
                         \,                                                                                                       \f
                                                                                                            :ii ............... . . ,r.,
                                                         \                j            000                                         \

                                                         120              \.0. ..............1······~                              124
                                                                                             \_
                                                                                               --·-122


             Alarm module within                             fig. 22
             the base



                 2. U.S. Pat. No. 5,912,619 (“Vogt”)

         U.S. Pat. No. 5,912,619 (“Vogt”), which issued on June 15, 1999 discloses a security

  device that uses two optical transceivers that communicate optical signals to one another. See

  Vogt at Abstract. In one embodiment, depicted in FIG. 9B which is reproduced and annotated

  below, Vogt teaches or suggests that this technology can be used to determine whether a cable has

  been cut or disconnected. Id. at FIG. 9B.



                                                                          9
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 11 of 30 PageID 422




                                      Unit 21 is disposed within a cable. Unit 21
                                      comprises an optical transceiver configured to
                                      receive optical signals from and send response
                                      optical signals to the optical transceiver
                                      disposed within unit 20.

                                                                     Cable

       Unit 20 comprises an optical transceiver
       that sends optical signals to and receives
       response optical signals from the optical
       transceiver disposed within unit 21. If
       the cable is disconnected, unit 20 will
       fail to receive a response signal from
       unit 21 and will trigger an alarm.




                                  FIG.9B
         Vogt discloses that unit 20 comprises a first optical transducer 24, which is configured to

  transmit an optical signal, and a second optical transducer 28, which is configured to receive an

  optical signal. Id. at Abstract; 4:33-39; FIG. 4. Vogt discloses that unit 21 is also equipped with

  an optical transducer 34 configured to receive an optical signal and an optical transducer 35

  configured to transmit an optical signal. Id. at Abstract; 5:41-55; FIG. 4. Thus, Vogt discloses

  that unit 20 comprises a first optical transceiver and unit 21 comprises a second optical

  transceiver.1 Vogt further discloses that the optical transceivers of units 20 and 21 exchange


  1
    At the time of the priority date of the ‘274 and the ‘253 Patents, it was well understood in the art
  that a transceiver is a unit includes both an optical transmitter and an optical receiver. See, e.g.,
  Fiber Optic Association, Inc. (“FOA”), Guide to Fiber Optics & Premises Cabling, (available at
  https://web.archive.org/web/20101128202806/http://thefoa.org/tech/ref/appln/transceiver.html).

                                                    10
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 12 of 30 PageID 423



  optical signals, and that an alarm is triggered if the optical transceiver within unit 20 fails to receive

  a predefined optical response signal from the optical transceiver within unit 21. Id. at Abstract.

  Vogt discloses that the first and second optical transceivers are configured to transmit data and

  information between one another. Vogt at 3:19-26. Furthermore, Vogt discloses that the two

  transceivers are powered by independent power sources and electrically isolated from one another.

  Id. at 6:42-43, FIGS. 3 and 4.

          FIGS. 3 and 4 of Vogt are reproduced and annotated below:



    Optical transducer 24 configured to                     Optical transducer 34 configured to
    send optical signals and optical                        receive optical signals and optical
    transducer 28 configured to receive                     transducer 35 configured to transmit
    optical signals collectively form a first               optical signals collectively form a second
    optical transducer within unit 20.                      optical transducer within unit 21.




                                                                                                58



                                                                                                62




                 '13    i"I                          'IQ   _J
                                       FIG.4
                              "16




                              "17




                                                     11
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 13 of 30 PageID 424




                        The first and second optical transceivers
                        exchange optical signals to ensure that
                        they are both powered ON and within
                        close proximity to one another.



            First optical transceiver               Second optical transceiver




                                                                            36

                                                                     DETECTOR




                                        FIG.3
                                                                    Electrical connector for powering
                                                                    detector 36, which is necessary for
                                                                    the second transceiver to send a
                                                                    correct optical response signal.

                 3. U.S. Pub. No. 2011/0254661 (Fawcett)

         US Pub. No. 2011/0254661 (Fawcett) was published on October 20, 2011 and, therefore,

  is prior art against the ‘274 and the ‘253 Patents. Fawcett discloses an anti-theft security system

  for protecting an article of merchandise. Fawcett at Abstract. Specifically, Fawcett discloses an

  alarm module 7 that is configured to be mounted to a support surface, such as a retail display

  counter. See id. at [0059]; FIG. 6. A tether cable 11 secures an article of merchandise 9 to the

  alarm module 7. Id. at [0053]; FIG. 1. Tether cable 11 has electrical conductors 13 disposed

  therein, which define a “sense loop.” Id. at [0060]; FIG. 1. Alarm module 7 includes a visual

  alarm 61 and an audio alarm 51. Id. at [0059]; FIG. 7. If the tether cable 11 is cut or disconnected,



                                                   12
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 14 of 30 PageID 425



  the “sense loop” will be interrupted, which will trigger an alarm. Id. at [0060]. The alarm can be

  armed and disarmed using a wireless key 5. Id. at [0069]; FIG. 1.

         FIGS. 1, 6, and 7 of Fawcett are reproduced and annotated below:


        Wireless key for
        disarming the alarm.



                               1~




                                                                                  Article of
                                                                                  merchandise




                                                              Tether cable
            Alarm module
            (base)                Visual alarm          Electrical conductor within
                                                        the tether cable defining a
                                                        “sense loop”




                                                 13
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 15 of 30 PageID 426




                              Alarm module (base)

            Audio alarm
                                                  Visual alarm




                                        FIG-·6
     Support structure

                                             Electrical conductor inside the
                                             tether cable

                                                                                    Visual alarm
                                      13

                     EAS Dete'Ctcr



                     SOC Mem«:uy


                         53
                                                        Wirel<tSS                     Audio alarm
                                                      Communication
                                        57               Ciroult

                                                 y--- - ·- ~ - - - - - -- -·. /
                                           FIG-7                 Circuit for disarming the
                                                                 alarm using a wireless key




                                                14
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 16 of 30 PageID 427



                 4. U.S. Pat. No. 8,696,377 (Kelsch)

         U.S. Pat. No. 8,696,377 (Kelsch) issued on April 15, 2014 and, therefore, is prior art against

  the ‘274 and the ‘253 Patents. Kelsch discloses a male plug configured to couple to the female

  charging port of a hand-held electronic. Kelsch 2:3-9. Two electrical conductors extend from the

  male plug and are configured to connect to an alarm module. Id. at FIG. 1. When the plug resides

  within the female charging port a closed electrical circuit is formed between the two electrical

  conductors. Id. at Abstract. If the male plug is removed from the charging port or the cable in

  which the electrical conductors are disposed, an alarm will be triggered. Id. Thus, the device

  disclosed in Kelsch is an effective means for monitoring connection between an alarm module and

  the charging port of the hand-held electronic.

                 5. U.S. Pat. No. 8,909,008 (Tzeng)

         U.S. Pat. No. 8,909,008 (Tzeng) issued on December 9, 2014 and, therefore, is prior art

  against the ‘274 and the ‘253 Patents. Tzeng discloses an optical rotary coupler that enables the

  two connecting optical components to rotate with respect to one another. Tzeng at Abstract. The

  rotary coupler prevents the connected cables from becoming twisted because the cables can rotate

  with respect to one another. Tzeng at 1:18-21. The optical rotary coupler provides an air gap

  between the two optical components mated by the coupler to prevent damage of the optical

  components during operation. Id. at 7:61-66.

                 6. U.S. Pat. No. 6,648,520 (McDonald)

         U.S. Pat. No. 6,648,520 (McDonald) issued on November 18, 2003 and, therefore, is prior

  art against the ‘274 and the ‘253 Patents. McDonald discloses a fiber optic plug configured to

  provide a secure coupled connection between a cable having an optical component and a

  corresponding female receptacle, also having an optical component. McDonald at Abstract.



                                                   15
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 17 of 30 PageID 428



  McDonald discloses that the plug is configured to threadably couple to the female receptacle. Id.

  at 13:66—14:1. The plug also contains a threaded collar. Id. at 13:46-49.


                                                  Threaded collar

                                             12
                         5                                          Threaded portion of the
                                                                    plug for threadably
                                                                    engaging the female
                                                                    receptacle.




                                                                        5


                                                      FIG. 1.

          III. INVALIDITY UNDER 35 U.S.C. § 103

          The Asserted Claims of the ’274 and ‘253 Patents are invalid under 35 U.S.C. § 103

  because all limitations disclosed in those claims have been well-known in the art prior to the

  earliest priority date of these patents.

          A. Claims 1, 4, 9, 34-36, and 38-39 of the ‘274 Patent and claims 1, 4, 28, 30, and 32
             of the ‘253 Patent are obvious over Henson in view of Vogt

          Henson discloses all limitations of independent claims 1 and 39 of the ‘274 Patent and

  independent claim 1 of the ‘253 Patent, except for optical transceivers disposed within the sensor

  and the cable configured to exchange optical signals with one another for determining whether the




                                                       16
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 18 of 30 PageID 429



  cable has been cut or disconnected. However, this technology has been well-known in the art long

  before the ‘274 and the 253 Patents were filed.

         Henson discloses an objective of triggering an alarm responsive to the cable connecting

  the sensor to the base being cut. See Henson at 15:8-17. To achieve this objective, it would have

  been obvious for a person of ordinary skill in the art (“POSA”) to improve the security device

  disclosed in Henson by including the security system using two optical transceivers disclosed in

  Vogt. It would have been obvious to dispose unit 20 of Vogt, which includes a first optical

  transceiver, within puck 14 of Henson. The battery disposed within puck 14 would be used to

  power the optical transceiver and other circuitry of unit 20 of Vogt. It also would have been

  obvious to dispose unit 21 of Vogt, which includes a second optical transceiver, at the end of cable

  28 of Henson, as taught in FIG. 9B of Vogt. It would also have been obvious to run electrical

  connector 37 of Vogt that is needed to power signal detector/generator 36 of unit 21 within cable

  28 of Henson. Such modification would have been straightforward, would not require undue

  experimentation, and would produce predictable results.

         In the resulting improved security system, the first optical transceiver within the sensor

  would exchange optical signals with the second optical receiver within the cable, which is

  connected to the sensor. Removal of the cable from the sensor would cause the optical signal

  exchange between the two optical transceivers to fail, thereby triggering an alarm. Cutting of the

  cable would de-energize signal detector/generator, which would render the second optical

  transceiver unable to transmit a correct response signal to the first optical transceiver, thereby

  triggering an alarm. Thus, Henson in view of Vogt renders obvious independent claims 1 and 39

  of the ‘274 Patent and independent claim 1 of the ‘253 Patent.




                                                    17
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 19 of 30 PageID 430



         Dependent claims 4, 9, 34-36, and 38-39 of the ‘274 Patent and dependent claims 4, 28,

  30, and 32 of the ‘253 Patent recite limitations that have been well-known in the art prior to the

  priority date of the ‘274 and the ‘253 Patents. Each of these claims either taught or suggested by

  Henson in view of Vogt. For a more detailed analysis regarding obviousness of these dependent

  claims, see the attached claim charts.

         Claims 4 of the ‘274 and ‘253 Patent depend from claim 2, which requires that the base be

  configured to removably support the sensor. Henson teaches this limitation. See Henson at 14:37-

  44. Claim 4 further requires that the sensor or the base must be configured to detect the presence

  or absence of data transmitted by optical transceivers and trigger an alarm responsive to the

  absence of data. Vogt teaches these limitations. See Vogt at Abstract; 11:4-10.

         Claim 9 of the ‘274 Patent are configured to communicate with one another to determine

  whether the cable has been disconnected. Vogt teaches this limitation. See Vogt at Abstract

  (“Failure of the first unit to … receive the return signals … indicates … the units are no longer in

  close proximity.”).

         Claim 34 of the ‘274 Patent and claim 28 of the ‘253 Patent require that the optical

  transceiver be located at the end of the cable. Placing an optical receiver of the cable at an end of

  the cable would have been an obvious design choice. Furthermore, in FIG. 9B Vogt teaches

  placing optical transceivers at the ends of two mating cables. Thus, it would have been obvious

  to place the optical transceiver of the cable at the end of the cable.

         Claim 35 of the ‘274 Patent requires that the optical transceivers within the sensor and the

  cable must be electrically isolated from one another. Vogt teaches that each optical transceiver is

  powered by its own separate power source. Vogt at FIG. 4; 6:42-43.




                                                    18
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 20 of 30 PageID 431



         Claim 36 of the ‘274 Patent and claim 30 of the ‘253 Patent introduce a limitation requiring

  that the optical transceiver within the sensor and the optical transceiver within the cable are

  configured to transmit data between one another. This limitation is taught in Vogt. See Vogt at

  3:19-26.

         Claim 38 of the ‘274 Patent and claim 32 of the ‘253 Patent introduce a limitation requiring

  a power source be disposed within the sensor configured to provide power to the sensor for

  interpreting signals provided by the optical transceiver and to provide power to the optical

  transceiver itself. Vogt teaches these features. FIG. 4 of Vogt depicts that the micro-processor

  and the optical transceiver of unit 20 are powered by power source 48, which is housed within unit

  20. Vogt at FIG. 4; 6:26-31. Henson discloses that puck comprises its own battery. Henson at

  6:56-58. Thus, when combining Henson with Vogt, it would have been obvious to use the battery

  within the sensor of Henson as power source 48 required to power the micro-processor and the

  optical transceiver within unit 20 of Vogt. Thus, claim 38 of the ‘274 Patent and claim 32 of the

  ‘253 Patent are obvious over Henson in view of Vogt.

         B. Claims 10, 19, and 30-33 of the ‘274 Patent and claims 9 and 27 of the ‘253 Patent
            are obvious over Henson in view of Vogt and further in view of Fawcett

         Claim 10 of the ‘274 Patent introduces the following additional limitation: “the optical

  transceiver of the cable and the optical transceiver of the sensor are configured to communicate

  with one another to determine if the cable has been cut.” ‘274 Patent at 10:28-31. US Pub.

  No. 2011/0254661 (Fawcett), which published on October 20, 2011, discloses a security system

  in which a tether cable is used to connect an article of merchandise to an alarm module mounted

  to a support surface. Fawcett at [0059]–[0060]. Fawcett discloses that electrical conductors

  can be located within an outer mechanical tether cable. Id. at [0023]. Faced with a challenge

  of figuring out how to connect power line 37 from the detector/generator 36 when combining


                                                  19
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 21 of 30 PageID 432



  Henson with Vogt, a POSA would identify Fawcett as a source of a practical solution. In light

  of Fawcett, it would have been obvious to run power line 37 of Vogt inside cable 28 of Henson.

  Such modification would have been straightforward, would not require undue experimentation,

  and would produce predictable results.

         If the cable 28 were cut, the power line 37 would be severed. As explained above and

  in the attached claim charts, the power line 37 supplies power to signal “detector/generator 36,”

  which is an electrical component that is responsible for generating a correct response signal to

  be transmitted from the second optical transceiver within the cable to the first optical

  transceiver within the sensor. See Vogt at 4:4-9. Thus, if the tether cable within which power

  line 37 is disposed is cut, “detector/generator 36” will not receive any power and, therefore,

  will be unable to generate a correct return signal that must be sent back to the first optical

  transceiver. Consequently, if cable 28 has been cut, the first optical transceiver will not receive

  the expected return signal. Because “[f]ailure of the first unit to … receive the return signals

  … indicates … someone is trying to compromise the security system,” the alarm will be

  triggered if the cable has been cut. See Vogt at Abstract. Therefore, claim 10 of the ‘274 Patent

  would have been obvious over Henson in view of Vogt and further in view of Fawcett.

         Claim 19 of the ‘274 Patent introduces a limitation requiring that the cable comprise “at

  least one conductor for defining the sense loop, and wherein the at least one conductor does not

  transmit power to the sensor and/or item of merchandise.” As established above, Fawcett

  discloses that an electrical conductor defining a sense loop can be disposed within a mechanical

  tether cable. Fawcett at [0023]. Henson discloses that cable 28 does not supply power to the

  sensor. Henson at 12-45-52. Thus, it would have been obvious to run power line needed to

  drive the “detector/generator” within the tether cable. The power line, which is an electrical



                                                    20
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 22 of 30 PageID 433



  connector, would define the sense loop because if the power line is severed, the optical signal

  exchange between the first and second optical transceivers will fail, as described above.

  Therefore, claim 19 is obvious over Henson in view of Vogt and further in view of Fawcett.

         Claim 30 of the ‘274 Patent introduces a limitation requiring that “each of the sensor

  and the base comprises an alarm.” Henson discloses a “light ring” within the sensor configured

  to output a visual alarm. Henson at 13:61-66. Henson also discloses that the base has an “alarm

  module” disposed therein. Id. at 12:43-46. Furthermore, Fawcett discloses that an audible

  and/or visual alarm can be disposed within the base. Fawcett at [0060]. Insofar as Henson

  does not teach or suggest an alarm disposed within the base, it would have been obvious to

  improve the security device disclosed in Henson, by providing an additional alarm within the

  base. A POSA would have been motivated to make this improvement to provide redundancy

  and enable a store employee to notice the alarm signal without requiring that the sensor is in

  the direct field of view. Thus, claim 30 of the ‘274 Patent is obvious over Henson in view of

  Vogt and further in view of Fawcett.

         Claim 31 of the ‘274 Patent introduces an additional limitation requiring that “the at

  least one alarm is configured to be disarmed with a wireless key.” Fawcett discloses using a

  wireless key to arm and disarm the alarm. Fawcett at [0069]. It would have obvious to combine

  Henson in view of Vogt with the wireless key technology disclosed in Fawcett. The motivation

  for making this combination is to achieve advantages of using a wireless key in this type of

  security systems as disclosed in paragraphs [0004] and [0005] of Fawcett. Thus, claim 31 of

  the ‘274 Patent is obvious over Henson in view of Vogt and further in view of Fawcett.

         Claim 33 of the ‘274 Patent and claim 27 of the ‘253 Patent introduce an additional

  limitation requiring that “the cable comprises a plurality of electrical conductors for providing



                                                  21
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 23 of 30 PageID 434



  power to the optical transceiver of the cable.” As explained above with respect to claim 10, it

  would have been obvious to dispose electrical conductors (power line 37 of Vogt) within cable

  28 of Henson to provide power to the “detector/generator 36,” which supplies an electrical

  signal to the second optical transceiver disposed within the cable (cable 28 of Henson). Thus,

  claims 33 of the ‘274 Patent and claim 27 of the ‘253 Patent are obvious over Henson in view

  of Vogt and further in view of Fawcett for at least the same reasons as claim 10 of the ‘274

  Patent.

            C. Claim 11 of the ‘274 Patent is obvious over Henson in view of Vogt and further in
               view of Kelsch

            Claim 11 of the ‘274 Patent introduces a limitation requiring “a connector configured

  to electrically connect the sensor to the item of merchandise, wherein the optical transceiver of

  the cable and the optical transceiver of the sensor are configured to communicate with one

  another to determine if the connector has been removed from the item of merchandise.”

            Henson discloses an electrical connector connecting the sensor to the charging port of

  the hand-held. Henson also discloses multiple redundant mechanisms for detecting whether

  the hand-held has been removed from the sensor: “[d]isconnection of the secondary sensor

  cable 84 or release of the pressure button 96 will trigger a security signal that is transmitted in

  the manner described below.” Henson at 11:27-30.

            US Pat. No. 8,696,377 (Kelsch), which issued on April 15, 2014 and, therefore,

  qualifies as prior art against the ‘274 Patent, and is analogous prior art with respect to the ‘274

  Patent because it discloses a security system for safeguarding an article of merchandise against

  theft. Specifically, Kelsch discloses a security device for monitoring the connection between

  an electrical connector and the article of merchandise. See Kelsch at Abstract. The device of

  Kelsch is configured to replace a male plug on an adapter cable for charging an article of


                                                    22
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 24 of 30 PageID 435



  merchandise. The security device disclosed in Kelsch enables monitoring the integrity of

  connection between the alarm module, such as the one disposed within puck 14 of Henson, and

  the charging port of the article of merchandise. Id. If the adapter cable connecting the alarm

  module to the article of merchandise is removed or cut, an alarm will be triggered. Id.

         A POSA would have been motivated to provide further security redundancy by

  replacing the male plug of the short adapter cable 72 with the electrical security connector

  disclosed in Kelsch, so that the connection between adapter cable 72 and the article of

  merchandise can be monitored. To implement this improvement a POSA would replace the

  plug of adapter cable 72 with the plug disclosed in Kelsch, dispose connectors 22 and 32 of the

  plug within adapter cable 72, and connect the ends of connectors 22 and 32 to electronic circuit

  board (ECB) 58 of puck 14. This improvement would provide an extra layer of security by

  enabling puck 14 to monitor connection between puck 14, adapter cable 72, and the article of

  merchandise. Such modification would have been straightforward, would not require undue

  experimentation, and would produce predictable results. Thus, claim 11 of the ‘274 Patent is

  obvious over Henson in view of Vogt and further in view of Kelsch.

         D. Claims 14, 20, and 22 of the ‘274 Patent and claims 13 and 16 of the ‘253 Patent
            are obvious over Henson in view of Vogt and further in view of Tzeng

         Claims 14, 20, and 22 of the ‘274 Patent and claims 13 and 16 of the ‘253 Patent pertain

  to connection between the sensor and the cable. Specifically claim 14 of the ‘274 Patent and

  claim 13 of the ‘253 Patent require that the optical transceiver within the sensor and the optical

  transceiver within the cable be able to rotate with respect to one another. Claim 20 of the ‘274

  Patent requires that there be an “air gap” between the first and the second optical transmitters.

         When modifying Henson to include the first and second transceivers of Vogt, a POSA

  will have to choose a joint suitable for optical connections. This search would lead a POSA to


                                                   23
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 25 of 30 PageID 436



  US Pat. No. 8,909,008 (Tzeng), which issued on December 9, 2014 and, therefore, is prior art

  against the ‘274 and the ‘253 Patents. When selecting a suitable joint, a POSA would be

  motivated to select such a joint that would prevent cable 28 of Henson from becoming tangled.

  It was common knowledge in the art prior to the priority date of the ‘274 Patent that “[a] rotary

  coupler prevents the fiber or cord from becoming twisted as the data source moves or rotates

  with respect to the data destination.” Tzeng at 1:18-21. For this reason, a POSA would be

  motivated to use a rotary coupler to attach cable 28 to puck 14, which is exactly Tzeng teaches.

  Tzeng discloses that “[a] rotary optical joint assembly includes a rotatable optical coupler and

  an optical signal processing system. The rotatable optical coupler aligns two optical fibers for

  optical communication across a rotary optical junction.” Tzeng at Abstract.

         To achieve a connection between puck 14 and cable 28 that would prevent cable 28

  from becoming twisted as customers interact with hand-held 46, a POSA would be motivated

  to combine Henson in view of Vogt with the optical rotary coupler of Tzeng. Thus, it would

  have been obvious to configure the second optical receiver in cable 28 to rotate with respect to

  first optical receiver within puck 14 by using the optical rotary coupler to connect cable 28 to

  puck 14. Therefore, claim 14 of the ‘274 Patent and claim 13 of the ‘253 Patent are obvious

  over Henson in view of Vogt and further in view of Tzeng.

         With respect to claim 20 of the ‘274 Patent, the rotary joint of Tzeng provides an air

  gap separating the first and the second optical transceivers. Tzeng at 7:61-66. Therefore, this

  claim is obvious.

         Claim 22 of the ‘274 Patent and claim 16 of the ‘253 Patent introduce a limitation

  requiring “a releasable connector configured to releasably engage the cable and the sensor.”

  As established above, a POSA would have been motivated to connect the cable and the sensor



                                                   24
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 26 of 30 PageID 437



  using an optical rotary coupler disclosed in Tzeng. The rotary coupler disclosed in Tzeng is

  capable of releasing the connection between the mating components, and therefore satisfies the

  “releasable connector” limitation. Thus, claim 22 of the ‘274 Patent and claim 16 of the ‘253

  Patent are obvious over Henson in view of Vogt and further in view of Tzeng.

          E. Claims 23 and 24 of the ‘274 Patent and claims 17 and 18 of the ‘253 Patent are
             obvious over the combination of Henson, Vogt, and McDonald

          Claims 23 and 24 of the ‘274 Patent and claims 17 and 18 of the ‘253 Patent pertain to

  means of connecting the cable to the sensor. When improving the security device of Henson

  in view of Vogt by disposing optical transceivers within the sensor and the cable, a POSA

  would search for a coupling, joint, or connector to attach the cable to the sensor for optical

  applications. This search would lead to US Pat. No. 6,648,520 (McDonald) entitled “Fiber

  Optic Plug,” which issued on November 18, 2003 and, therefore, qualifies as prior art against

  the ‘274 and the ‘253 Patents. It would have been obvious to use the fiber optic plug disclosed

  in McDonald to connect the cable to sensor in the security device taught in Henson in view of

  Vogt.

          With respect to claim 23 of the ‘274 Patent and claim 17 of the ‘253 Patent, McDonald

  discloses that the male plug of the cable threadably engages the corresponding female

  receptacle. McDonald at 13:66—14:1. Therefore, when Henson in view of Vogt is combined

  with McDonald, it is obvious that the releasable connector disclosed in McDonald is configured

  to threadably mate with the receptacle disposed within the sensor.

          With respect to claim 24 of the ‘274 Patent and claim 18 of the ‘253 Patent, McDonald

  discloses that the fiber optic plug comprises a threaded collar. McDonald at 13:46-49. Thus,

  these claims are also obvious over Henson in view of Vogt and further in view of McDonald.




                                                 25
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 27 of 30 PageID 438



         F. Claim 25 of the ‘274 Patent is obvious over combination of Henson, Vogt,
            McDonald, and Cornwell

         Claim 25 of the ‘274 Patent introduces a limitation requiring “a clip configured to

  removably secure the collar to the end of the cable.” With respect to this limitation, McDonald

  discloses that it is desirable to removably retain the threaded collar on the end of the cable. See

  McDonald at 13:18-21. A search for connectors configured to achieve this functionality would

  lead a POSA to US Pub. No. 2006/0049587 (Cornwell) entitled “Tool Connector,” which was

  published on March 9, 2006. Cornwell discloses a mechanism for securing a collar at the end

  of a tool shaft using a “collar retaining clip.” Cornwell at [0018]. It would have been obvious

  to modify the releasable connector disclosed in McDonald to include the collar retaining clip

  of Cornwell to removably secure the collar to the shaft of the fiber optic plug disposed at the

  end of the cable to achieve an objective disclosed in McDonald. Thus, claim 25 of the ‘274

  Patent is obvious over combination of Henson, Vogt, McDonald, and Cornwell.

         In addition to the specific reasons for combining various prior art references discussed

  above, the motivation to combine arises from many sources, including the prior art (specific and

  as a whole), common knowledge, common sense, predictability, expectations, industry trends,

  design incentives or need, market demand or pressure, market forces, obviousness to try, the nature

  of the problem faced, or knowledge possessed by a person of ordinary skill. Defendant reserves

  the right to rely on the knowledge of those skilled in the art, the testimony of expert witnesses, or

  other prior art, to show that it would have been obvious to combine the prior art references as

  discussed above and in the attached claim charts.

         The grounds for invalidity that render the Asserted Claim obvious are identified in the

  claim charts attached as Exhibits A and B (collectively, “Invalidity Charts”) and listed in Tables 2

  and 3, provided below. These Invalidity Charts identify where, specifically in each item of prior


                                                    26
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 28 of 30 PageID 439



  art, each element of the Asserted Claims is found. Each Invalidity Chart identifies (by citation) the

  disclosures within the prior art references that teach the relevant claim elements or the rationale

  supporting the combinations.

         Defendant further reserves the right to amend or otherwise modify this disclosure if and

  when Plaintiff provides further relevant information (e.g., further information regarding Plaintiff’s

  claim construction positions), the Court provides further relevant information (e.g., a claim

  construction ruling), and/or other circumstances change.

         Table 2: Grounds for invalidity with respect to the ‘274 Patent


          Ground             Claims            Prior Art


                        1, 4, 9, 34-36,
              A                           Henson in view of Vogt
                        and 38-39


                        10, 19, 30, 31,
              B                           Henson in view of Vogt and further in view of Fawcett
                        and 33


              C         11                Henson in view of Vogt and further in view of Kelsch



              D         14, 20, 22        Henson in view of Vogt and further in view of Tzeng



              E         22-24             Henson in view of Vogt and further in view of McDonald



              F         25                Combination of Henson, Vogt, McDonald, and Cornwell




                                                   27
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 29 of 30 PageID 440



         Table 3: Grounds for invalidity with respect to the ‘253 Patent


          Ground             Claims             Prior Art



                        1, 4, 28, 30, and
              A                           Henson in view of Vogt
                        32


              B         9 and 27           Henson in view of Vogt and further in view of Fawcett



              D         13 and 16          Henson in view of Vogt and further in view of Tzeng


                                           Henson in view of Vogt and further in view of
              E         16-18
                                           McDonald



         While Defendant has identified citations in the references for the claim element, each and

  every disclosure of the same element in the same reference is not necessarily identified. Citations

  to particular figures in the prior art are to be understood as encompassing the text pertaining to the

  cited figures. Similarly, where a cited portion of text refers to one or more figure, those figures are

  also encompassed within the citation.

         For any claim element that Plaintiff alleges is not disclosed in a particular prior art

  reference, Defendant reserves the right to assert that such element is inherent, that the element

  would have been obvious to one of ordinary skill in the art at the relevant time, or that the element

  is disclosed in one or more prior art references that individually or in combination would have

  rendered the asserted claim obvious. Defendant further reserves the right to identify and rely on

  additional art or teachings within the cited art. Unless otherwise stated, it should be presumed that

  Defendant intends to rely upon each reference in its entirety to the extent relevant or appropriate,


                                                    28
Case 8:18-cv-02548-VMC-SPF Document 37-8 Filed 03/25/19 Page 30 of 30 PageID 441



  including references cited in or referenced within the prior art identified below. Defendant may

  rely on uncited portions of the prior art references and on other publications and expert testimony

  to provide context and/or clarification to the cited prior art. Defendant may also rely on uncited

  portions of the prior art references, other publications, and the testimony of experts to establish

  that a person of ordinary skill in the art would have been motivated to modify or combine certain

  of the cited references so as to render the claims obvious.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 11, 2019, I served a true and accurate copy of
  DEFENDANT’S PRELIMINARY INVALIDITY CONTENTIONS, via e-mail and U.S. First
  Class Mail, to: James M. Matulis, Esq., 9806 Gretna Green Dr., Suite 100, Tampa, FL 33626
  (jim@matulislaw.com) and Tim F. Williams, Esq., Dority & Manning, P.A., P.O. Box 1449,
  Greenville, SC 29602-1449 (timw@dority-manning.com), counsel for Plaintiff.

                                                        /s/ Richard E. Fee
                                                        Richard E. Fee
                                                        Florida Bar No. 813680
                                                        Kathleen M. Wade
                                                        Florida Bar No. 127965
                                                        FEE & JEFFRIES, P.A.
                                                        1227 N. Franklin Street
                                                        Tampa, Florida 33602
                                                        (813) 229-8008
                                                        rfee@feejeffries.com
                                                        kwade@feejeffries.com
                                                        aperez@feejeffries.com

                                                        and

                                                        Lee Grossman
                                                        (Admitted Pro Hac Vice)
                                                        Grossman Law Offices
                                                        225 W. Washington St., Suite 2200
                                                        Chicago, IL 60606
                                                        Phone: (312) 621-9000
                                                        lgrossman@grossmanlegal.com

                                                        Counsel Defendant, Vanguard Products
                                                        Group, Inc. d/b/a Vanguard Protex Global 


                                                   29
